Citation Nr: 0415771	
Decision Date: 06/18/04    Archive Date: 06/23/04

DOCKET NO.  03-10 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a rating in excess of 40 percent for the 
residuals of left (minor) elbow arthroplasty.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1966 to September 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision by the 
Nashville, Tennessee, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of his claim and has sufficiently notified 
him of the information and evidence necessary to substantiate 
this claim.

2.  The veteran is presently receiving the maximum schedular 
rating possible for his residuals of left elbow arthroplasty; 
exceptional or unusual circumstances warranting 
extraschedular consideration are not shown.


CONCLUSION OF LAW

A rating in excess of 40 percent for the residuals of left 
(minor) elbow arthroplasty is not warranted.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.71a, 
Diagnostic Codes 5052, 5206, 5207 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became 
law.  Regulations implementing the VCAA have been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA and 
the implementing regulations apply in the instant case.  The 
veteran was notified of the provisions of the VCAA and how it 
applied to his increased rating claim by correspondence 
issued in September 2001.  The Board notes the June 2002 
rating decision at issue in this case arose either as a 
continuation of the veteran's June 2001 claim or as a result 
of a re-evaluation of the veteran's disability without regard 
to a specific claim requiring additional VCAA notice.  In 
either event further notice was not required.

A VA General Counsel precedent opinion has held that, if a 
notice of disagreement is received on a claim for which VA 
has already given notice, additional notice of the 
information and evidence necessary to substantiate the newly 
raised issue is not required.  VAOPGCPREC 8-2003 (December 
22, 2003).  

In Pelegrini v. Principi, 17 Vet. App. 412 (2004), the United 
States Court of Appeals for Veterans Claims (Court) noted 
that a VCAA notice consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This new "fourth element" 
of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).  VA's General Counsel, however, in a 
precedent opinion held that the Court's statement that 
sections 5103(a) and 3.159(b)(1) require VA to include such a 
request as part of the notice provided to a claimant under 
those provisions is obiter dictum and is not binding on VA.  
VAOPGCPREC 1-2004 (February 24, 2004).  It was further noted 
that section 5103(a) does not require VA to seek evidence 
from a claimant other than that identified by VA as necessary 
to substantiate the claim.

In this case, the September 2001 VCAA notice letter provided 
to the veteran generally informed him of the evidence not of 
record that was necessary to substantiate his claim and 
identified which parties were expected to provide such 
evidence.  Although the letter did not specifically address 
the VCAA "fourth element," the Board finds that the veteran 
was otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim.  In fact, 38 C.F.R. 
§ 3.159(b)(1), which includes this "fourth element," was 
cited in the March 2003 supplemental statement of the case.  
In light of the actual notice provided, the Board finds that 
any content deficiency in the September 2001 notice letter 
was non-prejudicial error.  

All the VCAA requires is that the duty to notify be 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  Here, because each of 
the content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
veteran covering all content requirements is harmless error.  

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  See 38 C.F.R. 
§ 3.159.  In this case, the veteran's service medical records 
and all identified and authorized post-service medical 
records relevant to the issue on appeal have been requested 
or obtained.  During the course of this appeal the veteran 
was notified of the pertinent evidence obtained by VA and 
informed of the evidence necessary to substantiate his claim.  
He was specifically requested to provide information 
identifying evidence pertinent to his claim.  Therefore, the 
Board finds further attempts to obtain any additional 
evidence would be futile.  

In claims for disability compensation the VCAA duty to assist 
requires VA provide medical examinations or obtain medical 
opinions when necessary for an adequate decision.  A VA 
examination pertinent to the issue on appeal was provided in 
June 2002.  The Board notes the available medical evidence is 
sufficient for an adequate determination.  Therefore, the 
Board finds the duty to assist and duty to notify provisions 
of the VCAA have been fulfilled.  

Increased Rating Claim

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155(West 2002); 38 C.F.R. § 4.1 (2003).

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2003).

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service-
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14 (2003).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2003).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. §§ 3.102, 4.3 (2003).

The Rating Schedule provides that for prosthetic replacement 
of the elbow joint a 100 percent rating is assigned for one 
year following implantation of prosthesis and, thereafter, 
for chronic residuals consisting of severe painful motion or 
weakness in the affected extremity a 50 percent rating is 
assigned for the major arm and a 40 percent rating is 
assigned for the minor arm.  It is noted that for 
intermediate degrees of residual weakness, pain, or 
limitation of motion rate by analogy to diagnostic codes 5205 
through 5208.  The minimum evaluation to be assigned is 
30 percent rating for the major arm and 20 percent for the 
minor arm.  38 C.F.R. § 4.71a, Diagnostic Code 5052 (2003).

The Rating Schedule provides ratings for limitation of 
flexion of the minor forearm when flexion is limited to 110 
degrees (0 percent), 100 degrees (10 percent), 90 degrees 
(20 percent), 70 degrees (20 percent), 55 degrees (30 
percent) or 45 degrees (40 percent).  38 C.F.R. § 4.71a, 
Diagnostic Code 5206 (2003).  Compensable ratings are 
assigned for limitation of extension of the minor forearm 
when extension is limited to 60 degrees (10 percent), 75 
degrees (20 percent), 90 degrees (20 percent), 100 degrees 
(30 percent) or 110 degrees (40 percent).  38 C.F.R. § 4.71a, 
Diagnostic Code 5207.  Normal elbow extension and flexion is 
from 0 to 145 degrees.  38 C.F.R. § 4.71 (Plate I) (2003).

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  VA regulations require that a 
finding of dysfunction due to pain must be supported by, 
among other things, adequate pathology.  38 C.F.R. § 4.40 
(2003).  "[F]unctional loss due to pain is to be rated at 
the same level as the functional loss when flexion is 
impeded."  Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1993).  

In this case, as a preliminary matter, the Board notes that 
the veteran's left elbow disability was rated 100 percent 
from June 14, 2001, to July 31, 2001, under the provisions of 
38 C.F.R. § 4.30, and was rated 100 percent from August 1, 
2001, to July 31, 2002, under the schedular provisions of 
38 C.F.R. § 4.71a, Diagnostic Code 5052.  As service medical 
records demonstrate the veteran is right hand dominant, the 
presently assigned 40 percent rating is the maximum rating 
possible under Diagnostic Code 5052.  Therefore, the 
determinative matter at issue involves entitlement to a 
higher rating under alternative rating criteria.

The medical evidence shows the veteran underwent left total 
elbow arthroplasty on June 14, 2001.  VA treatment records 
include a March 2002 examination report which noted fluid 
collection in the left olecranon bursa, but a normal range of 
motion to the left elbow joint.  VA examination in June 2002 
revealed elbow flexion from 30 to 130 degrees, supination 
from 0 to 60 degrees, and pronation from 0 to 60 degrees.  
There was a gross deformity to the elbow and soft tissue 
swelling to the posterior aspect, as well as, some muscle 
atrophy to the upper extremity.  X-rays revealed left elbow 
arthroplasty and components in good alignment, without acute 
bony abnormalities.  The examiner's diagnosis was severe 
traumatic arthritis with subsequent total joint replacement 
of the left elbow and considerable functional compromise.  
The veteran contends, in essence, that a rating higher than 
40 percent is warranted because of pain and dysfunction.

Based upon the evidence of record, the Board finds a rating 
in excess of 40 percent for the veteran's the residuals of 
left elbow arthroplasty is not warranted.  The evidence does 
not support entitlement to a higher or separate rating under 
any alternative diagnostic code.  Schedular ratings in excess 
of 40 percent are not possible for a disability to a minor 
extremity under diagnostic codes 5206 or 5207, including as a 
result of pain and dysfunction, and there is no evidence of 
unfavorable ankylosis of the elbow or flail joint to warrant 
consideration of a higher rating under diagnostic codes 5205 
or 5209.  The Court has held that a higher rating based upon 
limitation of motion due to pain or functional loss under the 
provisions for 38 C.F.R. §§ 4.40, 4.45 or 4.59 was not 
warranted when the veteran was receiving the maximum 
schedular rating.  See Johnston v. Brown, 10 Vet. App. 80 
(1997).

The Board further finds that there is no probative evidence 
of any unusual or exceptional circumstances, such as marked 
interference with employment or frequent periods of 
hospitalization related to this service-connected disorder, 
that would take the veteran's case outside the norm so as to 
warrant an extraschedular rating.  The March and June 2002 
examination findings persuasively demonstrate the schedular 
rating is adequate in this case.  Therefore, referral by the 
RO to the Chief Benefits Director of VA's Compensation and 
Pension Service, under 38 C.F.R. § 3.321, is not warranted.  
See Bagwell v. Brown, 9 Vet. App. 337 (1996).

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  Here, the Board finds 
the preponderance of the evidence is against the veteran's 
claim.


ORDER

Entitlement to a rating in excess of 40 percent for the 
residuals of left (minor) elbow arthroplasty is denied.



	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



